DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10, 12-14, 25, 38-40) in the reply filed on 01 August 2022 is acknowledged.
Applicant’s comments regarding the requirement to elect a species are noted.  Upon further consideration, the requirement to elect a species as set forth in the restriction requirement mailed 01 February 2022 is withdrawn.

Status of Application, Amendments, And/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 23 December 2020 and 01 August 2022 are entered in full.  Claims 1-61 are canceled.  Claims 62-81 correspond to the elected invention and are under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. 10,597,444 B2:
Claims 62-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,597,444 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims are directed to isolated antibodies that bind human GDF-15 wherein the antibodies comprise an immunoglobulin heavy chain and an immunoglobulin light chain.  Both claim sets include claims that recite an antibody wherein the heavy chain comprises a CDRH1 comprising SEQ ID NO: 1 or 234, a CDRH2 comprising SEQ ID NO: 238 or 241, and a CDRH3 comprising SEQ ID NO: 15, and wherein the light chain comprises a CDRL1 comprising SEQ ID NO: 21, a CDRL2 comprising SEQ ID NO: 26, and a CDRL3 comprising SEQ ID NO: 32.  Both claim sets include claims that refer to the heavy chain of SEQ ID NO: 250 and the light chain of SEQ ID NO: 92.  Both sets of claims also recite expression vectors encoding the antibody heavy and light chains and host cells that comprise the expression vectors.
The differences between the claim sets are mostly a matter of alternatives.  The patented claims recite additional sequences of the CDR regions.  However, since the instantly claimed CDR sequences are recited in the patented claims in the alternative, the patented claims anticipate the instantly claimed subject matter.  Also, the patented claims recite heavy and light chains of SEQ ID NO: 250 and 92 as a genus allowing for 95% identity to the framework sequences of SEQ ID NO: 250 and 92, whereas the instant claims do not recite variants.  However, since the patented claims refer to SEQ ID NO: 250 and 92 as the starting sequence, they fairly suggest this exact sequence as a preferred embodiment.  Finally, the instant claims include those directed to pharmaceutical compositions comprising the antibodies and a pharmaceutically acceptable carrier.  The patented claims do not recite a pharmaceutical composition.  However, it is noted that a pharmaceutically acceptable carrier reads on substances such as water or saline.  The patented claims recite the active agent (an anti-GDF-15 antibody) and thus fairly suggest a composition comprising the antibody and a minor component such as water or saline.  Further, it is noted that the ordinary skilled artisan would have appreciated that an antibody would have needed to be in solution in order to have the binding activity recited in the patented claims.  Such reads on a pharmaceutical composition.
For all of these reasons, the patented claims render the instant claims unpatentable in the absence of a terminal disclaimer.

U.S. 9,175,076 B2:
Claims 62-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,175,076 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims are directed to isolated antibodies that bind human GDF-15 wherein the antibodies comprise an immunoglobulin heavy chain and an immunoglobulin light chain.  Both claim sets include claims that recite an antibody wherein the heavy chain comprises a CDRH1 comprising SEQ ID NO: 1 or 234, a CDRH2 comprising SEQ ID NO: 238 or 241, and a CDRH3 comprising SEQ ID NO: 15, and wherein the light chain comprises a CDRL1 comprising SEQ ID NO: 21, a CDRL2 comprising SEQ ID NO: 26, and a CDRL3 comprising SEQ ID NO: 32.  Both claim sets include claims that refer to the heavy chain of SEQ ID NO: 250 and the light chain of SEQ ID NO: 92.  
The differences between the claim sets are mostly a matter of alternatives.  The patented claims recite additional sequences of the CDR regions, heavy chain sequences, and light chain sequences.  However, since the instantly claimed CDR region, heavy chain, and light chain sequences are recited in the patented claims in the alternative, the patented claims anticipate the instantly claimed subject matter.  Also, the patented claims recite heavy and light chains of SEQ ID NO: 250 and 92 as an alternative along with other heavy and light chain sequences, which anticipates the instant claims reciting the SEQ ID NO: 250/92 combination as the only alternative.  Finally, the instant claims include those directed to nucleic acids encoding the antibodies, expression vectors comprising the nucleic acids, host cells comprising the vectors, and pharmaceutical compositions comprising the antibodies and a pharmaceutically acceptable carrier.  The patented claims do not recite such.  However, since the patented claims recite antibodies by sequence, the ordinary skilled artisan could have envisioned the tools necessary for the recombinant production thereof, namely, the nucleic acids, expression vectors, and host cells as recited generically in the instant claims.  Also, it is noted that a pharmaceutically acceptable carrier reads on substances such as water or saline.  The patented claims recite the active agent (an anti-GDF-15 antibody) and thus fairly suggest a composition comprising the antibody and a minor component such as water or saline.  Further, it is noted that the ordinary skilled artisan would have appreciated that an antibody would have needed to be in solution in order to have the binding activity recited in the patented claims.  Such reads on a pharmaceutical composition.
For all of these reasons, the patented claims render the instant claims unpatentable in the absence of a terminal disclaimer.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
07 September 2022